DETAILED ACTION 
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 7/12/2021 has been entered.

2.	This Non-Final Office Action is in response to Applicant’s RCE filing on 7/12/2021. Claims 1-20 are currently pending. The earliest effective filing date of the present application is 03/07/2017.

Notice of Pre-AlA or A1 A Status
3.	The present application is being examined under the AIA  first to file provisions.


Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The disclosure is silent on the “automatically display a supplier reliability based on the determined variances in the supply chain.”

Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) a series of steps for acquiring weighted values and using those weighted values to reprioritize and map a model of a supply chain for user interface, which is an abstract concept falling into the bins of method of organizing human activity for fundamental economic principles or practices and/or mathematical. This judicial exception is not integrated into a practical application because 
communicating a display interface comprising a plurality of component identifiers, the component identifiers corresponding to respective product components included in a supply chain, the component identifiers prioritized based on a plurality of respective priority metrics previously determined for each of the respective product components, the component identifiers being listed in the display interface in order of prioritization along with an identity of a supplier of the product component corresponding to the component identifier; acquiring a plurality of priority models associated with respective priority factors, each of the priority models configured to process information based on the respective priority factors; acquiring selection criteria associated with the component identifiers, the selection criteria comprising a plurality of weight values, each of the weight values associated with a corresponding one of the priority models; selecting, based on the selection criteria, the priority models that are associated with a corresponding weight value greater than a threshold weight value; acquiring production information related to the production of the respective product components, the production information being previously tagged with the respective priority factors that are associated with the selected priority models; determining an updated priority metric for the component identifiers by applying the production information to the selected priority models;  reprioritizing the component identifiers corresponding to the respective product components based on the updated priority metric; listing the component identifiers in the display interface in order of reprioritization; determining variances in the supply chain based on the reprioritized component 
Claim 2 (similarly claim 9) only furthers the steps for determining a battery deterioration and finding a replacement, which is a method of organizing human activity for fundamental economic principles or practices and/or commercial or legal interaction. Claim 2 (similarly claim 9) is not integrated into a practical application because communicating an updated display interface comprising the component identifiers reprioritized based on the updated priority metric do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. Claim 2 (similarly claim 9) does not add the additional elements in separately or in combination do not add significantly more. 
Claim 3 (similarly claims 10 and 19) only furthers the steps for determining a battery deterioration and finding a replacement, which is a method of organizing human activity for fundamental economic principles or practices and/or commercial or legal interaction. Claim 3 (similarly claims 10 and 19) is not integrated into a practical application because calculating, using the selected priority models, performance indicator metrics, wherein each of the performance indicator metrics are calculated using a corresponding one of the selected priority models; weighing each of the performance indicator metrics with at least one of the weight values included in the selection criteria; and generating the updated priority metric based on a weighted combination of the performance indicator metrics and the weight values included in the selection criteria do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular 
Claim 4 (similarly claim 11) only furthers the steps for determining a battery deterioration and finding a replacement, which is a method of organizing human activity for fundamental economic principles or practices and/or commercial or legal interaction. Claim 4 (similarly claim 11) is not integrated into a practical application because calculating, using the selected priority models, delay metrics using production information tagged with the respective priority factors; and generating the updated priority metric based on a weighted combination of the delay metrics and the selection criteria, wherein the updated priority metric comprises a production delay corresponding to at least one of the component identifiers do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. Claim 4 (similarly claim 11) does not add the additional elements in separately or in combination do not add significantly more. 
Claim 5 (similarly claim 12)  only furthers the steps for determining a battery deterioration and finding a replacement, which is a method of organizing human activity for fundamental economic principles or practices and/or commercial or legal interaction. Claim 2 is not integrated into a practical application because receiving production information from a plurality of remote data sources; tagging the production information with at least one respective priority factor for the priority models; and storing the tagged production information do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because a database are considered well-understood, 
Claim 6 (similarly claims 13 and 20)  only furthers the steps for determining a battery deterioration and finding a replacement, which is a method of organizing human activity for fundamental economic principles or practices and/or commercial or legal interaction. Claim 6 (similarly claims 13 and 20)  is not integrated into a practical application because generating the display interface, the display interface including a list of the component identifiers and priority contribution information, wherein the priority contribution information is prioritized according to prioritization metrics calculated for the component identifiers, and wherein the priority contribution information includes performance indicators previously calculated using the production information do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because a non-transitory computer readable storage medium is considered well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for non-transitory computer-readable recording medium see MPEP §2106.05(d) (II) (iv) discussing storing and retrieving of information in memory. Claim 6 (similarly claims 13 and 20) does not add the additional elements in separately or in combination do not add significantly more. 
Claim 7 only furthers the steps for determining a battery deterioration and finding a replacement, which is a method of organizing human activity for fundamental economic principles or practices and/or commercial or legal interaction. Claim 7 is not integrated into a practical application because wherein the priority contribution information further includes at least one of the weights of the selection criteria used to select the selected priority models do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. Claim 7 does not add the additional elements in separately or in combination do not add significantly more. 

Claim 16 only furthers the steps for determining a battery deterioration and finding a replacement, which is a method of organizing human activity for fundamental economic principles or practices and/or commercial or legal interaction. Claim 16 is not integrated into a practical application because an update corresponding to production information is stored and to update the display interface in response to receipt of the update and reprioritization of the component identifiers do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because a database, a processor, remote data source, and a non-transitory computer readable storage medium are considered well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for a processor see MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer; for remote data source, non-transitory computer-readable recording medium and database see MPEP §2106.05(d) (II) (iv) discussing storing and retrieving 
Claim 17 only furthers the steps for determining a battery deterioration and finding a replacement, which is a method of organizing human activity for fundamental economic principles or practices and/or commercial or legal interaction. Claim 17 is not integrated into a practical application because generate at least one of the priority models using a machine-learning framework do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because a non-transitory computer readable storage medium and a processor are considered well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for a processor see MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer; for non-transitory computer-readable recording medium see MPEP §2106.05(d) (II) (iv) discussing storing and retrieving of information in memory. Claim 17 does not add the additional elements in separately or in combination do not add significantly more. 
Claim 18 only furthers the steps for determining a battery deterioration and finding a replacement, which is a method of organizing human activity for fundamental economic principles or practices and/or commercial or legal interaction. Claim 18 is not integrated into a practical application because generate the selection criteria using a machine-learning framework do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because a non-transitory computer readable storage medium and a processor are considered well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for a processor see MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer; for non-transitory computer-readable recording medium see MPEP §2106.05(d) (II) (iv) discussing storing and retrieving of information in memory. Claim 18 does not add the additional elements in separately or in combination do not add significantly more. 
Therefore, claims 1-20 are rejected under 35 U.S.C. 101 as an abstract idea. 
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-3, 5-10, 12, and 13-20 are rejected under 35 U.S.C. 103 as being unpatenable by U.S. Pat. Pub. No. 2006/0101017to Eder (“Eder”) in view of U.S. Pat. Pub. No. 2016/0335731 to Hall et al. (“Hall”) and U.S. Pat. Pub. No. 2012/0239375 to Laxmanan et al. (“Laxmanan”).

10.	With regards to claim 8 (similarly claims 1 and 15), Eder disclosed the limitations of,
a processor (See [0070] discussing CPU of the system.), the processor configured to: 
communicate a display interface comprising a plurality of component identifiers accessed from a database, the component identifiers corresponding to respective product components included in a supply chain, the component identifiers prioritized based on a plurality of respective priority metrics previously determined for each of the respective product components (See [0065] discussing the six context layers with mission measure for multiple levels of an organization, the extraction of the data from an database, and display transmission and receipt of all information to a browser. See also [0015]-[0021] discussing the six context layers, one being the information of the physical context e.g., number and type of product. See further [0031]-[0032] discussing the priority and factoring of the measures. The examiner is interpreting measures as identifiers and browser as display interface. See generally [0065] discussing providing all information through a user-interface.), and the component identifiers being listed in the display interface in order of prioritization along with an identity of a supplier of the product component corresponding to the component identifier ; 
acquire a plurality of priority models associated with respective priority factors, each of the priority models configured to process information based on the respective priority factors (See [0065] discussing extracting data from the database. See also [0068] discussing the different types of models and tables store in the database.); 
acquire selection criteria associated with the component identifiers , the selection criteria comprising a plurality of weight values, each of the weight values associated with a corresponding one of the priority models (See [0128] discussing assigning of a weighting or relative priority to different mission measures and the mapping of these measures to tables based on organization and organization level.); 
select, based on the selection criteria, the priority models that are associated with a corresponding weight value greater than a threshold weight value (See [0185] discussing the identifying of measures that exceed a threshold.); 
acquire production information related to the production of the respective product components, the production information being previously tagged with the respective priority factors that are associated with the selected priority models (See [0065] discussing extracting data from the database and [0068] discussing the mission measure table in the database. See also [0138] discussing retrieving the previously calculated mission measure before processing advances, Fig. 7A depicting the data acquisition and processing, and [0038] discussing using tactical approach to priorities measures. See further [0015]-[0021] discussing the six context layers, one being the information of the physical context e.g., number and type of product.); 
determine an updated priority metric for the component identifier by applying the production information to the selected priority models (See [0188] discussing the updating and forecasting of the software by retrieving the required information and determine if an forecasts need to be updated. See further [0040] defining the forecast system as the value of specified variables using data from all relevant context layers.); 
reprioritize the component identifiers corresponding to the respective product components based on the updated priority metric (See [0048] discussing the continually updating database. See also [0188] discussing the updating and forecasting of the software by retrieving the required information and determine if an forecasts need to be updated. See further [0044] discussing the priorities and performance level expectations are saved in the database. Examiner is interpreting the continually updating of the prioritized data in the database as a reprioritization.); 
Eder does not disclose explicitly the limitation of,
listing the components identifiers in the display interface in order of reprioritization.
However, Hall teaches at [0198]-[0199] that it would have been obvious to one of ordinary skill in the data management art to include the ability to reprioritize the listing (See [0198]-[0199] discussing updating of the task list across the platform when new data is entered.). 
Therefore, it would have been obvious for one of ordinary skill in the data management art before the effective filing date of the claimed invention to have modified the teachings of data management to include reprioritize the listing, as disclosed by Hall. One of ordinary skill in the art would have been motivated to make this modification in order to provide a update across an entire platform with the entering of the data in one field (Hall [0198]-[0199]).
Eder and Hall are silent on the limitations of,
determine variances in the supply chain based on the reprioritized component identifiers; and
automatically display a supplier reliability based on the determined variances in the supply chain.
However, Laxmanan teaches at [0069] that it would have been obvious to one of ordinary skill in the modeling art to include the ability to determine variance in a data set and to automatically display date based on the variance (See [0069] discussing the modeling system calculating a variance and automatically displaying variance and other modeling parameters.). 
Therefore, it would have been obvious for one of ordinary skill in the modeling art before the effective filing date of the claimed invention to have modified the teachings of Eder and Hall to include the ability to determine variance in a data set and to automatically display date based on the variance, as disclosed by Laxmanan. One of ordinary skill in the art would have been 
	
	
11.	With regards to claim 9 (similarly claim 2), Eder disclosed the limitations of,
communicate an updated display interface comprising the component identifiers reprioritized based on the updated priority metric (See [0065] discussing the six context layers with mission measure for multiple levels of an organization, the extraction of the data from an database, and display transmission and receipt of all information to a browser. See also [0031]-[0032] discussing the priority and factoring of the measures. See further [0048] discussing the continually updating database, [0188] discussing the updating and forecasting of the software by retrieving the required information and determine if any forecasts need to be updated, and [0044] discussing the priorities and performance level expectations are saved in the database. Examiner is interpreting the continually updating of the prioritized data in the database as a reprioritization.).

12.	With regards to claim 10 (similarly claims 3 and 19), Eder disclosed the limitations of,
calculate, using the selected priority models, performance indicator metrics, wherein each of the performance indicator metrics are calculated using a corresponding one of the selected priority models (See [0123] discussing the calculations of the measures using different frequency and specific model.); 
weigh each of the performance indicator metrics with at least one of the weight values included in the selection criteria (See also [0031]-[0032] discussing the priority and factoring of the measures.); and 
generate the priority updated metric based on a weighted combination of the performance indicator metrics and the weights of the selection criteria (See [0048] discussing the continually updating database. See also [0188] discussing the updating and forecasting of the software by retrieving the required information and determine if any forecasts need to be updated. See further [0044] discussing the priorities and performance level expectations are saved in the database.).

With regards to claim 12 (similarly claim 5), Eder disclosed the limitations of,
receive the production information from a plurality of remote data sources (See [0065] discussing the system extracting data from the world wide web. The examiner is interpreting the world wide web as a remote data source.); 
tag the production information with at least one of the respective priority factors for the priority models (See [0097] using context frames on the data to tag relevant information.); and 
store the tagged production information in a database (See [0097] discussing storing the context frames within a separate table. See further [0068] discussing storing tables in a database.).

14.	With regards to claim 13 (similarly claims 6 and 20), Eder disclosed the limitations of,
generate the display interface, the display interface including a list of the component identifiers and priority contribution information, wherein the priority contribution information is prioritized according to prioritization metrics calculated for the component identifiers, wherein the priority contribution information includes performance indicators previously calculated using the production information (See [0041] discussing the displaying of the system in a browser. See also [0047] discussing the browser interface displaying available physical, tactical, organization, and instant impact data. See [0068] describing physical, tactical, organization, and instant impact data in tables. The examiner is interpreting a table as a type of list.).

15.	With regards to claim 14, Eder disclosed the limitations of,
generate a display interface, the display interface including priority contribution information indicative of production information used to prioritize a first component identifier (See [0041] discussing the displaying of the system in a browser. See also [0047] discussing the browser interface displaying available physical, tactical, organization, and instant impact data. See [0068] describing physical, tactical, organization, and instant impact data in tables. The examiner is interpreting a table as a type of list.); and 
update, in response to a selection trigger, the display interface to include priority contribution information indicative of production information used to prioritize a second component identifier, wherein the selection trigger identifies the selection component identifier (See [0041] discussing the displaying of the system in a browser and [0047] discussing the browser interface displaying available physical, tactical, organization, and instant impact data. See also [0065] discussing the six context layers with mission measure for multiple levels of an organization, the extraction of the data from an database, and display transmission and receipt of all information to a browser and [0031]-[0032] discussing the priority and factoring of the measures. See further [0048] discussing the continually updating database, [0188] discussing the updating and forecasting of the software by retrieving the required information and determine if any forecasts need to be updated, and [0044] discussing the priorities and performance level expectations are saved in the database. Examiner notes that the updating of any physical, tactical, organization, and instant impact through a selection could be a second component identifier.).

16.	With regards to claim 7, Eder disclosed the limitations of,
wherein the priority contribution information further includes at least one of the weights of the selection criteria used to select the selected priority models(See [0065] discussing the six context layers with mission measure for multiple levels of an organization, the extraction of the data from an database, and display transmission and receipt of all information to a browser. See also [0031]-[0032] discussing the priority and factoring of the measures..

17.	With regards to claim 16, Eder disclosed the limitations of,
	instructions executable by the processor to receive, from a remote data source, an update corresponding to production information stored in the database(See [0065] discussing the system extracting data from the world wide web. The examiner is interpreting the world wide web as a remote data source. See also [0048] discussing the continually updating database. See further [0188] discussing the updating and forecasting of the software by retrieving the required information and determine if any forecasts need to be updated.); and 
instructions executable by the processor to update the display interface in response to receipt of the update and reprioritization of the component identifiers.

18.	With regards to claim 17, Eder disclosed the limitations of,
	instructions executable by the processor to generate at least one of the priority models using a machine-learning framework(See [0138] discussing using a neural net in the system to sort text and each word is stored in the text data table for frequency specified by user. The examiner notes that a neural net is a type of machine learning and is interpreting the frequency specified by the user as a priority.).

19.	With regards to claim 18, Eder disclosed the limitations of,
	instructions executable by the processor to generate the selection criteria using a machine-learning framework (See [0138] discussing using a neural net in the system to sort text. The examiner notes that a neural net is a type of machine learning.).


20.	Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatenable by Eder, Hall, and Laxmanan in view of U.S. Pat. Pub. No. 2008/0300844 to Bagchi et al. (“Bagchi”).

21.	With regards to claim 11 (similarly claim 4)  , Eder discloses the limitations of,
calculate, using the selected priority models, … metrics using production information tagged with the respective priority factors (See [0123] discussing the calculations of the measures using different frequency and specific model.); and 
generate the updated priority metric based on a weighted combination of the … metrics and the selection criteria, wherein the updated priority metric comprises a production delay corresponding to the component identifier(See [0048] discussing the continually updating database. See also [0188] discussing the updating and forecasting of the software by retrieving the required information and determine if any forecasts need to be updated. See further [0044] discussing the priorities and performance level expectations are saved in the database.).
Eder, Hall, and Laxmanan are silent on the limitations of,
delay metrics
However, Bagchi teaches at [0030] that it would have been obvious to one of ordinary skill in the manufacturing art to include the ability to use delay metrics (See [0030] discussing the using fulfillment delay as a metrics in simulation models.). 
Therefore, it would have been obvious for one of ordinary skill in the manufacturing art before the effective filing date of the claimed invention to have modified the teachings of Eder, Hall, and Laxmanan to include the ability to use delay metrics, as disclosed by Bagchi. One of ordinary skill in the art would have been motivated to make this modification in order to predict and prevent resource allocation effects caused by delay (Bagchi [0027]).  


Response to Arguments
22.	Applicant’s arguments, see Remarks, filed 7/12/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Eder, Hall, and Laxmanan for claims 1-3, 5-10, and 12-20 and Eder, Hall, Laxmanan, and Bagchi for claims 4 and 11.
23.	Applicant's arguments filed 7/12/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. §101 have been fully considered but they are not persuasive. 
Applicant argues:
    PNG
    media_image1.png
    168
    635
    media_image1.png
    Greyscale

Examiner disagrees. MPEP §2106.04(a)(2)(I) states 
    PNG
    media_image2.png
    147
    600
    media_image2.png
    Greyscale
. For example, “a corresponding weight value greater than a threshold weight value” is a mathematical relationship. As to the second argument against Fundamental Economic Practices or Principles, See MPEP §2106.04(a)(2)(II)(A) clearly stating that fundamental economic practices are not limited to hedging, insurance, and mitigating risks. Here, Applicant’s claims are similar to Trading Technologies Int’l, Inc. v. IBG LLC, 921 F.3d 1084, 1092, 2019 USPQ2d OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362–63, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015). 
	Applicant argues: 
    PNG
    media_image3.png
    274
    632
    media_image3.png
    Greyscale

Examiner disagrees. 
Applicant argues:
    PNG
    media_image4.png
    314
    631
    media_image4.png
    Greyscale

Examiner disagrees. See above 35 U.S.C. §§101 where Examiner address each additional element and how MPEP § 2106.05(d) addresses the generic computer components of the claims. 
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited, PTO form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JARED WALKER whose telephone number is (303)297-4407. The examiner can normally be reached on Monday-Thursday 9:00 AM -5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JARED WALKER/Examiner, Art Unit 3687                                                                                                                                                                                                        Michael.walker@uspto.gov

/FAHD A OBEID/Supervisory Patent Examiner, Art Unit 3687